Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 8/28/20, wherein:
Claims 1-8 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALSCHEUR ET AL (US 2016/0245919) in view of KAUFMAN (US 2018/0267282).  Herein after Kalscheur and Kaufam.
As for independent claim 1, KALSCHEUR discloses an optical scanning device comprising: a light source unit {figure 1, item 102} having a light exiting portion {see at least figure 1, item 104} from which a light is output {see at least figures 1, 2A, 2B and pars. 0036, 0045-0047}; a scanning unit having a mirror supported by a supporting part and reflecting the light output from the light exiting portion while swinging the mirror around a swing axis {see at least figure 1, item 108; pars. 0038, 0049}.
KALSCHEUR discloses claimed invention as indicated above except for a housing having an enclosed space partitioned by a plurality of wall portions including a first wall portion and a second wall portion, in which the light exiting portion and the scanning unit are placed in the enclosed space, wherein the first wall portion transmits the light reflected by the scanning unit, and the second wall portion includes a part of the light source unit.   However, KAUFMAN disclose such limitations as shown in at least figures 4A and 4B, which a first wall are the items 49-1 and 49-2 and second wall is item 44.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of KAUFMAN into the system of KALSCHEUR in order to have the housing with plurality of walls to separate each items and avoid unwanted reflection signals. 
As for dep. claim 2, wherein the supporting part has one end portion and another end portion farther from the light source unit than the one end portion, and a distance from the swing axis to the one end portion is shorter than a distance from the swing axis to the other end portion.  It would be inherently in KALSCHEUR that the supporting part of the scanner 108 has one end portion and another end portion farther from the light source unit than the one end portion, and a distance from the swing axis to the one end portion is shorter than a distance from the swing axis to the other end portion since scanner is at an angle relative to the light source {see KALSCHEUR figure 1, item 108}.
As for dep. claim 3, which discloses a holding part that holds the light source unit.  It would be inherently that KALSCHEUR include a holding part that holds the light source unit {see at least figure 1, item 102 and 104; figures 2A-2B, items 202 and 208}.
As for dep. claim 4, which discloses wherein the holding part forms a part of the second wall portion {KAUFMAN at least figures 4A, items 44 and 47}.
As for dep. claim 5, which discloses wherein the light source unit has a tapered portion thinner toward the light exiting portion in the enclosed space {see KAUFMAN at least figures 4A, item 47, figure 3A, item 45}. 
As for dep. claim 6, which discloses wherein the light source unit has a light emitting device {KALSCHEUR at least figure 1, item 102, figures 2A, 2B, item 202} and a second distance between the light exiting portion and the light emitting device is longer than a first distance between the light exiting portion and the mirror {KALSCHEUR figures 2A-2B}. 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALSCHEUR in view of KAUFMAN as applied to claims above and further in view of YAMADA (US 2013/0107032).
As for claim 7, KALSCHEUR/KAUFMAN discloses claimed invention as indicated above except for an imaging unit that images an object irradiated with the light output from the light scanning device; and a measuring unit that performs a measurement of the object based on an imaging result by the imaging unit.  However, YAMADA suggests such limitations in at least figures 2, 28, 29 items 9, 21-22; pars. 0053, 0054, 0261 and 0268.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of YAMADA into the system of KALSCHEUR/KAUFMAN in order to capture the image of the object with the addition use the light scan device to obtain more accurate image of the object.  
As for claim 8, YAMADA also discloses a robot includes an optical measuring apparatus and an arm controlled using a measurement result by the optical measuring apparatus as shown in at least figures 1 and 2. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664